                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

             CHAMBERS OF                                             MARTIN LUTHER KING
           ESTHER SALAS                                                 COURTHOUSE
   UNITED STATES DISTRICT JUDGE                                         50 WALNUT ST.
                                                                          ROOM 5076
                                                                      NEWARK, NJ 07101
                                                                          973-297-4887


                                          March 12, 2020

                                        LETTER ORDER

          Re:    Chowdhury v. Mesa Laboratories, Inc., et al.
                 Civil Action No. 19-21308 (ES) (MAH)

Dear Counsel:

         On December 23, 2019, Plaintiff Shahanara Chowdhury (“Plaintiff”) moved to remand this
action to the Superior Court of New Jersey, Morris County. (D.E. No. 5). Defendants Mesa
Laboratories, Inc. and Shauna Neely (collectively, “Defendants”) opposed Plaintiff’s motion and
cross-moved to dismiss defendant Neely from the case. (D.E. No. 7). Plaintiff filed a reply in
support of her motion and an opposition to Defendants’ cross-motion (D.E. No. 8), and Defendants
filed a reply in support of their cross-motion (D.E. No. 9).

        On February 20, 2020, the Honorable Michael A. Hammer, United States Magistrate Judge,
issued a Report and Recommendation, recommending that the Court grant Plaintiff’s motion to
remand. (D.E. No. 11 (“R&R”)). Magistrate Judge Hammer provided the parties fourteen days
to file and serve objections to the R&R pursuant to 28 U.S.C. § 636 and Local Civil Rule
72.1(c)(2). The parties did not file any objections.

        Having reviewed the parties’ submissions and Magistrate Judge Hammer’s R&R, and for
the reasons stated therein,

          IT IS on this 12th day of March 2020,

          ORDERED that this Court ADOPTS Magistrate Judge Hammer’s R&R in full; and it is
further

      ORDERED that this case is REMANDED to the Superior Court of New Jersey, Morris
County; and it is further

          ORDERED that the Clerk of Court TERMINATE docket entry numbers 5, 7, and 11.


                                                           s/Esther Salas
                                                           Esther Salas, U.S.D.J.
